Citation Nr: 1030263	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-14 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, 
including as secondary to the service-connected lumbosacral spine 
disorder.

2.  Entitlement to a disability rating in excess of 20 percent 
for a service-connected lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1967 to 
November 1969.   

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, 
inter alia, increased the disability rating for sacroiliac strain 
from 10 percent to 20 percent, effective May 29, 2003; and denied 
service connection for depression, including as secondary to the 
service-connected sacroiliac strain.

This matter was previously before the Board in April 2009, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

As support for his claim, the Veteran presented testimony at a 
hearing before RO personnel in August 2005 and at a 
videoconference hearing before the undersigned Veterans Law Judge 
in February 2009.  The transcripts of the hearings are associated 
with the claims folder and have been reviewed.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
depression.

2.  There is no evidence of depression during service or many 
years thereafter.

3.  There is probative medical evidence showing the Veteran's 
depression did not result from, and is not proximately due to, 
his service-connected lumbosacral spine disorder.

4.  Under the rating criteria in effect as of September 2002, the 
Veteran's lumbosacral spine disorder exhibits pain on motion, 
with no muscle spasm, marked limitation of forward bending in 
standing position, positive Goldthwaite's sign, loss of lateral 
motion with osteoarthritic changes, or narrowing or irregularity 
of joint space.

5.  The Veteran's lumbar spine has a forward flexion of 90 
degrees and backward extension of 30 degrees, and there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  There is no 
medical evidence of functional loss upon repetitive motion of the 
thoracolumbar segments of his spine.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service, and 
is not proximately due to, the result of, or chronically 
aggravated by, the service-connected lumbosacral spine disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for a lumbosacral spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
duty to notify was accomplished by way of VCAA letters from the 
RO to the Veteran dated in July 2003, August 2003, and May 2009.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, in the May 2009 letter, the RO informed the Veteran 
of additional information necessary to establish service 
connection for a disability as secondary to a service-connected 
disability.  The same letter also advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice in 
this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, and with regards to service 
connection on a secondary basis until after the rating decision 
on appeal; thus, there is a timing error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in May 2009, after issuance of the initial 
unfavorable AOJ decision in April 2004.  However, both the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in July 2003 
and August 2003, followed by subsequent VCAA notice pursuant to 
Dingess and with regards to secondary service connection in May 
2009, the RO readjudicated the claim in an SSOC dated in May 
2010.  Thus, the timing defect in the notice has been rectified.  
In any event, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claims.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased 
rating claims, as is the case here with respect to the Veteran's 
lumbosacral spine claim, the May 2009 VCAA letter was compliant 
with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, this letter advised the Veteran of 
the evidentiary and legal criteria necessary to substantiate a 
higher rating for his lumbosacral spine disorder.  In any event, 
the Federal Circuit Court recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment records, 
and medical records from the Social Security Administration 
(SSA).  Private treatment records also have been associated with 
the claims file.  Further, the Veteran and his representative 
have submitted numerous statements in support of his claim.  He 
also was provided VA examinations in connection with his claim.  
Finally, in a May 2010 SSOC notice response, the Veteran 
indicated that he had no further evidence to submit. 
Therefore, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its April 2009 remand.  Specifically, the RO was directed to 
provide the Veteran with VCAA notice pursuant to Dingess, supra; 
provide VCAA notice with regards to secondary service connection; 
provide VCAA notice pursuant to Vazquez-Flores, supra; to obtain 
all relevant private treatment records concerning the Veteran 
since 2003; to obtain medical records from the SSA; to provide a 
VA examination to determine the current severity of the Veteran's 
lumbosacral spine disorder; and to provide a VA examination to 
determine the nature and etiology of his depression, including 
whether or not it is secondary to his service-connected 
lumbosacral spine disorder.  The Board finds that the RO has 
complied with these instructions.  Copies of VCAA notice as 
mentioned above have been sent to the Veteran.  Medical records 
from the SSA have been associated with the claims file.  In a May 
2009 VCAA letter, the RO requested that the Veteran identify and 
authorize the release of any private treatment records, to which 
the Veteran failed to respond.  The VA examination reports dated 
in March 2010 also substantially comply with the April 2009 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


Analysis - Service Connection 

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In addition, a disability also can be service connected if it is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established by any increase in severity 
(i.e., aggravation) of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 
Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical nexus 
evidence is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which clearly favors the claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that his depression was caused 
by chronic pain in his back.  See, e.g., the Veteran's claim 
dated in May 2003 and videoconference hearing transcript dated in 
February 2009.

The Board notes that the RO has considered both direct and 
secondary service connection for this alleged disorder in its 
April 2005 SOC.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

As already discussed above, the threshold criterion for service 
connection, including on a secondary basis, is the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In this regard, a recent VA examination in March 
2010 provided a diagnosis of depressive disorder not otherwise 
specified related to chronic pain.  See VA examination report 
dated in March 2010.  Thus, the evidence of record confirms that 
the Veteran currently has a depressive disorder.

With regard to the Veteran's assertion that his depression 
developed secondary to his service-connected lumbosacral spine 
disorder, the aforementioned March 2010 VA examination provides 
strong evidence against the claim.  Specifically, the March 2010 
VA examiner indicated that the weight of the evidence supports a 
conclusion that the current depressive disorder began with the 
Veteran's nonservice-connected, work-related back injury in the 
1990s.  He based this conclusion on several factors.  Initially, 
the VA examiner noted that documents obtained from SSA revealed 
that the Veteran reported that his back pain began in December 
1996 and began to affect his activities as of that time.  A 
psychological evaluation in October 1997, completed for the 
disability application, traced the history of the pain from 1990, 
when the Veteran tried to move a large rock that was on a co-
worker.  This was followed by reportedly 20 recurrent bouts of 
back pain that required multiple absences from work.  During this 
psychological evaluation, the Veteran reported never having been 
treated for mental or emotional difficulties.  The Veteran was 
later treated for mental health difficulties from 1997 to 2002, 
following his post-service work-related injury.  The VA examiner 
thus concluded that the Veteran's depressive disorder is at least 
likely as not due to his work-related injuries in the early 1990s 
and his subsequent inability to work with limitation on other 
activities.  See VA examination report dated in March 2010.

Further, no medical evidence supports the Veteran's assertion.  
See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted by 
the Veteran link any depression to his service-connected 
lumbosacral spine disorder.  In fact, VA treatment records show 
that the Veteran began treatment for depression in 1997 shortly 
after he injured his back at work in 1996, which connotes a 
relationship between his depression and nonservice-connected work 
injury.  

Thus, as a whole, post-service medical records provide negative 
evidence against the Veteran's depression claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his representative 
is competent to offer a medical opinion as to a secondary 
relationship between the Veteran's current depressive disorder 
and his service-connected lumbosacral spine disorder.  See 38 
C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

As to direct service connection, a review of the Veteran's STRs 
reveals no evidence of treatment for, or diagnosis of, any 
depression or symptoms thereof during service.  38 C.F.R. § 
3.303.  His separation examination dated in October 1969 also 
revealed no psychological diagnosis or problems thereof.  Thus, 
the Veteran's STRs, as a whole, provide clear negative evidence 
against the service connection claim on a direct basis.

Post-service, private treatment records show that the Veteran 
began treatment for depression in 1997, following his work-
related back injury, after which he became unable to work.  See 
VA treatment records dated in December 1997.  Prior to that time, 
there is no indication that he had depression, any other 
psychiatric disorder, or any symptomatology thereof.  Therefore, 
service connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for 
depression.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current depression and his 
active military service, no medical evidence supports the 
assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA or 
submitted by the Veteran link his depression to service.  Thus, 
as a whole, post-service medical records provide negative 
evidence against the Veteran's depression claim as they reveal 
depression that began years after service with no connection to 
service.

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced symptoms associated with 
depression, he is not competent to render an opinion as to the 
medical etiology of his current depressive disorder, absent 
evidence showing that he has medical training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 53.

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claim, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court, in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In reaching this conclusion, the Court 
observed that, when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110. Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed (here, 
May 2002) until VA makes a final decision on the claim.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The Veteran contends that a disability rating in excess of 20 
percent should be assigned for his lumbosacral spine disorder to 
reflect more accurately the severity of his symptomatology.

In this case, the Veteran filed his increased rating claim on 
appeal in May 2003.  The Board notes that the criteria for spine 
disorders were amended in September 2002 and again in September 
2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Consequently, in this case, the 
Board will only consider the September 2002 and September 2003 
amendments, without consideration of the regulations prior to 
September 2002.

In this regard, if a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question. 38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the September 2002 amendments may 
only be applied after September 2002; likewise, the September 
2003 amendments may only be applied after September 2003.

The VA has evaluated the Veteran's lumbosacral spine disorder 
under two  diagnostic codes.  He was originally service-connected 
for sacroiliac strain under Diagnostic Code 5295, which was in 
effect prior to September 26, 2003.  Currently, he is rated for 
sacroiliac injury and weakness under Diagnostic Code 5236 under 
the current version of the criteria for spinal disorders.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5236.

The Board sees the RO addressed both the 2002 and 2003 amendments 
in its SOC and SSOCs. Therefore, the Board may also consider 
these amendments without first determining whether doing so will 
be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Under the September 2002 regulations, Diagnostic Code 5295 
(lumbosacral strain) dictates that a noncompensable evaluation is 
warranted for slight subjective symptoms only; a 20 percent 
rating is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending loss of lateral spine motion, unilateral, 
in standing position; and a maximum 40 percent rating is 
warranted for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (in effect prior to September 26, 2003).

The Board notes that the Rating Schedule applied in September 
2002 does not define a normal range of motion for the lumbar 
spine.  However, current regulations do establish normal ranges 
of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Plate V.  The supplementary information associated with the 
amended regulations state that the ranges of motion were based on 
medical guidelines in existence since 1984.  See 67 Fed. Reg. 
56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most 
recent September 2003 guidelines for ranges of motion of the 
spine to the old criteria.

Under the September 2002 regulations, Diagnostic Code 5289, 
ankylosis of the lumbar spine, provides a 50 percent evaluation 
if ankylosis of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable.

Under the September 2002 regulations, Diagnostic Code 5286, 
complete bony fixation (ankylosis) of the spine, allows either a 
60 or 100 percent rating, depending on severity and whether 
ankylosis was favorable or unfavorable.

Under the current rating criteria (September 2003 amendments), 
Diagnostic Code 5237 (sacroiliac injury and weakness) is 
evaluated under the following General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:

A 10 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is assigned for favorable 
ankylosis of the entire cervical spine.

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right lateral rotation is zero 
to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are 
the maximum that can be used for calculation of the 
combined range of motion.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).

Upon a review of the evidence of record, the Board finds no basis 
to award a disability rating in excess of 20 percent for the 
Veteran's lumbosacral spine disorder under Diagnostic Code 5295 
as written in the September 2002 amendments.  38 C.F.R. § 4.7.  
Specifically, VA treatment records dated from 2001 to 2002 
indicate that the Veteran had re-injured his back in the 1990s.  
He reported experiencing chronic back pain.  Private treatment 
records during this time period show that the Veteran received 
multiple caudal injections due to his back and complained of pain 
in his lower back, radiating to his legs.  In May 2003, he 
underwent a procedure for his back.  See private treatment 
records from W. L. Spruill, M.D., dated in February 2002; and 
private treatment records from St. Vincent's Hospital dated in 
April 2003 and May 2003.  From January 2003 to October 2003, he 
was continuously seen for complaints of low back pain.  See 
private treatment records from The Workplace dated from January 
2003 to October 2003.

During a VA examination in October 2003, the Veteran reported 
having received multiple epidural and caudal blocks for his back.  
He reported a stabbing pain that radiated to his left hip and all 
the way down the lateral heel.  He reported exacerbations of at 
least three times a week.  He also had additional weakness.  He 
indicated that he could walk for only approximately two blocks 
without significant pain, with unsteadiness when walking and 
falling occasionally.  He had a range of motion in the lumbar 
spine of 60 degrees in flexion, with increasing pain; 15 degrees 
in extension; 15 degrees in lateral flexion bilaterally; 10 
degrees of left rotation; and 15 degrees of right rotation.  He 
had tenderness noted over his lower back with slight spasm.  He 
had a positive bilateral straight leg raise.  He was able to walk 
on his heels and toes with unsteadiness noted.  His sensation and 
vibratory sense were intact.  The diagnosis was subjective 
history of chronic low back pain with spondylosis and scoliosis 
noted, moderate impairment secondary to pain.  See VA examination 
report dated in October 2003.  

A private nerve conduction study in February 2004 showed normal 
nerve conduction studies and electromyography (EMG) of the left 
lower extremity with no evidence of left lumbar radiculopathy.  
See private nerve conduction report from Excel Tech dated in 
February 2004.

A June 2007 VA examination shows that the Veteran continued to 
complain of chronic severe back pain.  He also complained of 
decreased motion, stiffness, weakness, and spasms.  Upon 
examination, guarding, pain with motion, and tenderness were 
found, but no spasm, atrophy, or weakness was found.  He had a 
range of motion in the lumbar spine of 38 degrees in flexion, 
with pain from 25 to 38 degrees; five degrees in extension, with 
pain from zero to five degrees; 10 degrees in left lateral 
flexion, with pain from zero to 10 degrees; five degrees in right 
lateral flexion, with pain from zero to five degrees; 15 degrees 
in left lateral rotation, with pain from zero to 15 degrees; and 
20 degrees in right lateral rotation, with pain from zero to 20 
degrees.  He had no loss of motion with repetitive use in 
flexion, extension, or lateral flexion, but there was loss of 
motion with repetitive use in lateral rotation.  Lasegue's sign 
was negative.  The diagnosis was mild degenerative disc disease 
in the lumbar spine.  See VA examination report dated in June 
2007.

The Veteran was again provided a VA examination of his lumbar 
spine in March 2010.  At the time, he reported constant moderate 
to severe low back pain with stiffness and spasm, with pain 
radiating down the left leg laterally.  He reported flare-ups two 
to three times a week, with 75 percent of additional limitations 
of motion.  He used a cane intermittently, could stand 
approximately 30 minutes, and could walk a few blocks.  Upon 
examination, no ankylosis was found.  Although pain with motion 
was found, no spasm, atrophy, guarding, tenderness, or weakness 
was found.  He had a range of motion in the lumbar spine of 90 
degrees in flexion, 15 degrees in extension, 20 degrees in 
lateral flexion bilaterally, and 20 degrees of lateral rotation 
bilaterally.  There was objective evidence of pain following 
repetitive motion, but no additional limitations after three 
repetitions of range of motion.  Sensory examination of the lower 
extremities was normal.  Lasegue's sign was negative.  The VA 
examiner indicated that a previous EMG completed in 1997 
indicated left S1 radiculopathy; however, no current EMG 
evaluation was completed as the Veteran canceled his appointment 
for the procedure.  See VA examination report dated in March 
2010.

Overall, the Board finds that there is no evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, with marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space.  Thus, the 
Board finds that the evidence does not support a disability 
rating in excess of 20 percent for the Veteran's lumbosacral 
spine disability under the September 2002 rating criteria. 38
C.F.R. § 4.3.

The Board also finds that, although other diagnostic codes for 
lumbar spine disabilities in the September 2002 amendments 
provide for disability ratings beyond 20 percent, they are 
inappropriate for the facts of this case as the Veteran does not 
contend, and the VA examinations of record do not establish, 
vertebral fracture (Diagnostic Code 5285) or favorable or 
unfavorable ankylosis of the lumbar spine (Diagnostic Codes 5286 
and 5289).  Therefore, these diagnostic codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).

Similarly, under the September 2003 regulations, as to orthopedic 
manifestations of the Veteran's lumbosacral spine disorder, there 
is no evidence of record showing forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine, warranting a higher 40 percent 
rating; unfavorable ankylosis of the entire thoracolumbar spine, 
warranting a higher 50 percent evaluation; or unfavorable 
ankylosis of the entire spine, warranting a higher 100 percent 
evaluation.  In fact, the March 2010 VA examiner specifically 
noted that no evidence ankylosis was found.

With regard to functional loss under the September 2003 
amendments, the Veteran reported experiencing pain with radiation 
to his leg and multiple flare-ups each week that additionally 
limited his functionality by 75 percent.  The Veteran also 
indicated he walked with a cane intermittently.  However, the 
June 2007 VA examiners found no loss of motion with repetitive 
use in flexion, extension, or lateral flexion.  The March 2010 VA 
examiner also found no additional limitations after three 
repetitions of range of motion.  These VA examiners also found no 
evidence of spasm, atrophy, guarding, tenderness, or weakness.  
There was no ankylosis.  Lasegue's sign was negative during both 
examinations.  See VA examination reports dated in June 2007 and 
March 2010.  Thus, in light of the medical evidence, the Board 
finds that the Veteran's functional loss is adequately 
represented in the 20 percent rating for orthopedic 
manifestations of his disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 percent 
for the Veteran's service-connected lumbosacral spine disorder.  
38 C.F.R. § 4.3.

The Board also finds no evidence of neuropathy or radiculopathy 
of the lower extremities associated with the Veteran's 
lumbosacral spine disorder.  Although the March 2010 VA examiner 
indicated a 1997 EMG that showed radiculopathy, the Board has 
been unable to locate this EMG report.  Further, the March 2010 
VA examination show the Veteran's sensory functions to be intact 
in his lower extremities.  See VA examination report dated in 
March 2010.  Further, there is no objective evidence of 
radiculopathy, despite the Veteran's assertions to the contrary.  
In this regard, a private nerve conduction study in February 2004 
showed normal nerve conduction studies and electromyography (EMG) 
of the left lower extremity with no evidence of left lumbar 
radiculopathy.  See private nerve conduction report from Excel 
Tech dated in February 2004.  Thus, a separate rating for a 
neurological disorder of the lower extremities is unnecessary in 
this case.  Moreover, there was no allegation or evidence of 
intervertebral disc syndrome with incapacitating episodes.

Further, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has also considered 
whether further staged ratings are appropriate.  However, because 
the Veteran's low back symptoms have remained relatively constant 
throughout the appeal at 20 percent, further staged ratings are 
unjustifiable.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- schedular 
consideration. 38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's service-connected lumbosacral spine 
disorder markedly interferes with his ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest that 
the Veteran is not adequately compensated for his disability by 
the regular Rating Schedule. VAOPGCPREC 6-96. See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment of 
earning capacity).


ORDER

Service connection for depression is denied.

A disability rating in excess of 20 percent for a service-
connected lumbosacral spine disorder is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


